The opinion of the court was delivered, March 26th 1866, by
Read, J.
Under the will of Elizabeth Foulke, if Mary Foulke her niece died without issue, the sum of $3500, of which the interest had been given to her during her natural life, went to the surviving brother and sister of the said Mary. Mary died without issue, leaving her brother Richard and her sister Eleanor her survivors. But by the terms of the will this sum passed to them as tenants in common. By the will a similar sum in the same form had been given to Eleanor, and the sixth item of the will was in these words: “ Item. In case my nephew, Richard Foulke, should die before my nieces Mary and Eleanor Foulke, and they my said nieces should die leaving no issue, then I will and direct, if there be issue of my nephew Richard Foulke living, that the *206said $7000 herein given to my said nieces shall be divided equally between them.” This clause never came into operation, because Richard died after Mary hut before Eleanor, who is still living and married. The will, therefore, as to Mary’s $3500, is to be read as if the sixth item or clause were not in it. The whole will and its meaning have been so ably discussed in the auditor’s report, that it is unnecessary to enter into more detail of our reasons.
Decree affirmed.